

Exhibit 10.2


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
14th day of October, 2013 (the “Effective Date”), by and between CARNIVAL
CORPORATION (the “Company”) with its principal place of business located at 3655
N.W. 87th Avenue, Miami, Florida 33178, and CARNIVAL PLC (together, the
“Companies”) and ARNOLD DONALD, an individual (the “Executive”) (collectively
herein referred to as the “Parties” and individually referred to as the
“Party”).
RECITALS
WHEREAS, the individual currently serves on the Board of Directors of Carnival
Corporation (the “Board of Directors”) and on the Board of Directors of Carnival
plc (together, the “Boards of Directors”);
WHEREAS, as of the Effective Date of this Agreement, the Companies desire to
employ the Executive as President and Chief Executive Officer of the Companies
and the Executive desires to serve the Companies as President and Chief
Executive Officer.
NOW, THEREFORE, in consideration of the foregoing, the mutual promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties, intending to be legally bound, agree
as follows:
1.Term. The Companies hereby agree to employ the Executive, and the Executive
hereby agrees to accept employment with the Companies, upon the terms and
subject to the conditions set forth herein, effective as of the Effective Date.
Subject to the provisions for earlier termination set forth in Section 12, the
term of employment under this Agreement shall be for a period of three (3) years
commencing on the Effective Date (the “Term”).
2.Employment.
(a)The Executive shall be employed as President and Chief Executive Officer of
the Companies. The Executive shall perform the duties and exercise the authority
customarily performed, undertaken and exercised by persons situated in a similar
executive capacity.
(b)During the Term, the Executive shall report directly to the Boards of
Directors faithfully and diligently endeavor to promote the businesses and best
interests of the Companies. The Executive shall devote sufficient time and
attention to the duties he has been retained to perform. Service on any other
boards of directors shall be at the discretion of the Boards of Directors.
(c)During the Term, the Compensation Committees of the Boards of Directors will
annually review the aggregate compensation of the Executive as provided in
Sections (3), (4), and (5) below.
3.Base Salary. The Company agrees to pay to the Executive during the Term of
this Agreement a base salary (the “Base Salary”) at the rate of $1,000,000 per
annum. The Boards of Directors may, in its discretion, increase or decrease the
rate of Base Salary payable hereunder on the standard salary review cycle
beginning in 2014; provided, however, that any rate change shall thereafter be
the rate of “Base Salary” hereunder. Such Base Salary shall be payable in
accordance with the Company’s customary practices applicable to its senior
executives.
4.Management Incentive Plan.

1

--------------------------------------------------------------------------------



(a)The Executive shall be eligible to participate in the Carnival Corporation &
plc Management Incentive Plan for the CEO, COO and CFO (the “Management
Incentive Plan”), or its successor plan, on terms and conditions set forth in
this Agreement. The Executive shall receive a fixed (and not subject to actual
2013 business performance criteria) bonus under the Management Incentive Plan,
for the period of service beginning on July 3, 2013 and ending on the last day
of the 2013 Plan Year equal to $1,125,000.
(b)For the 2014 Plan Year, the Executive’s Target Bonus under the Management
Incentive Plan is $2,650,000. The Executive’s maximum bonus under the Management
Incentive Plan for 2014 is $5,300,000.
(c)For the 2015 Plan Year and subsequent Plan Years, the Executive shall be
eligible to receive incentive payments under the Management Incentive Plan
consistent with the general practice of compensating other senior executives.
(d)Each capitalized term used in Section 4 and not otherwise defined in this
Agreement shall have the meaning assigned to it in the Management Incentive
Plan.
5.Long‑Term Incentive Awards. The Executive shall be entitled to receive an
annual share award grant under the Carnival Corporation 2011 Stock Plan (the
“2011 Stock Plan”), or its successor plan. The Executive’s annual share award
grant shall have a fair market value of $3,500,000, on terms and conditions set
forth in this Agreement, the 2011 Stock Plan and the associated Award
agreements, to be comprised as follows:
(a)The Executive will be granted performance‑based restricted stock units with a
Fair Market Value of $1,400,000 based on the closing price of a share of Company
common stock on the date of grant. His initial award will be made on the
Effective Date of this Agreement pursuant to the Award agreement in the form
attached hereto as Appendix A; and
(b)The Executive will be granted a time-based share award with a fair market
value of $2,100,000 based on the closing price of a share of Company common
stock on the date of grant. The time-based share awards will be made at the time
the other executive officers of the Company receive their time-based share
awards in 2014.
The terms applicable to annual share award grants and performance targets under
the 2011 Stock Plan shall be consistent with those grants, mix of grant types,
and performance targets applicable to other executive officers of the Company.
Each capitalized term used in Section 5 and not otherwise defined in this
Agreement shall have the meaning assigned to it in the 2011 Stock Plan or the
associated Award agreements.
6.Special Restricted Stock Unit Award. The Company shall grant the Executive on
the Effective Date of this Agreement, a one‑time performance based Restricted
Stock Unit Award under the 2011 Stock Plan, consisting of restricted stock units
with a target value of $3,000,000 on the Effective Date, on terms and conditions
set forth in this Agreement, the 2011 Stock Plan and the associated Award
agreement in the form attached hereto as Appendix B. Each capitalized term used
in Section 6 and not otherwise defined in this Agreement shall have the meaning
assigned to it in the 2011 Stock Plan or the associated Award agreement.
7.Employee Benefits. During the Term, the Executive shall be entitled to
participate in all employee benefit plans, practices and programs maintained by
the Company and made available to employees generally including, without
limitation all 401(k), profit sharing, savings, medical, hospitalization,
disability, dental, life or travel accident insurance benefit plans. The
Executive’s participation in such plans, practices and programs shall be on the
same basis and terms as are applicable to other senior executives of the Company
generally.

2

--------------------------------------------------------------------------------



8.Executive Benefits. During the Term, the Executive shall be eligible to
participate in all executive benefit or incentive compensation plans now
maintained or hereafter established by the Company for the purpose of providing
compensation and/or benefits to senior executives of the Company. Unless
otherwise provided herein, or in the terms of such executive benefit or
incentive compensation plans, the Executive’s participation in such plans shall
be on substantially the same basis and terms as other senior executives of the
Company. No additional compensation provided under any of such plans shall be
deemed to modify or otherwise affect the terms of this Agreement or any of the
Executive’s entitlements hereunder.
9.Other Benefits.
(a)Fringe Benefits and Perquisites. The Executive shall be entitled to receive
all fringe benefits and perquisites generally made available by the Company to
senior executives.
(b)Executive Relocation. Pursuant to the Company’s relocation policy, the
Company will pay the Executive $350,000 to cover all relocation and temporary
living expenses incurred by the Executive (e.g., pre-move house hunting trips,
transport of household goods, final move of Executive and family, temporary
storage of household goods, return visits, etc.).
10.Paid Time Off and Sick Leave. At such times as the Boards of Directors shall
in their reasonable discretion permit, the Executive shall be entitled, without
loss of pay, to absent himself voluntarily from the performance of his
employment under this Agreement, in accordance with the following:
(a)During the Term, the Executive shall be entitled to annual paid time off in
any calendar year of 25 days, to be taken in accordance with the policies as
periodically established by the Company.
(b)The Executive shall be entitled to sick leave (without loss of pay) in
accordance with the Company’s policies as in effect from time to time.
11.Stock Ownership Guidelines. The Companies’ stock ownership guidelines shall
be applied to the Executive consistent with the requirement of the Chief
Executive Officer.
12.Termination. The Executive’s employment hereunder may be terminated under the
following circumstances:
(a)Disability. The Companies may terminate the Executive’s employment after
having established the Executive’s Disability. For purposes of this Agreement,
“Disability” shall mean Disability as defined in the 2011 Stock Plan.
(b)Cause. The Companies may terminate the Executive’s employment for “Cause.”
For purposes of this Agreement, “Cause” shall mean Cause as defined in the 2011
Stock Plan.
(c)Good Reason. The Executive may terminate his employment for “Good Reason.”
For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the events or conditions described in this Section 12(c) (provided that the
Executive notifies the Companies in writing of such event within ten (10)
business days following the occurrence thereof) and any such occurrence has not
been cured within thirty (30) days following receipt by the Companies of written
notice from the Executive specifically identifying such material breach:
(i)the nature of the Executive’s duties or the scope of the Executive’s
responsibilities as provided in Section 2(a) above is materially modified by the
Companies without the Executive’s written consent where such material
modification constitutes a demotion of the Executive or a substantial reduction
in the Executive’s responsibilities;

3

--------------------------------------------------------------------------------



(ii)a reduction in the Executive’s Base Salary as provided in Section 3 by the
Compensation Committee of more than five (5) percent;
(iii)any material breach by the Companies of any provision of this Agreement;
(iv)in connection with any Change in Control, (A) the purchaser does not assume
the severance provisions set forth in Section 13 (including corresponding
definitions) with respect to the Executive and (B) the Executive does not accept
employment with such purchaser in connection with the Change in Control;
(v)failure of the Executive to report directly to the Boards of Directors as
provided in Section 2(b) or a reduction in the Executive’s title as provided in
Section 2(a) above without the Executive’s consent.
The Executive’s right to terminate his employment pursuant to this Section 12(c)
shall not be affected by his incapacity due to the Executive’s Disability if
such Disability occurs after the event or condition giving rise to the
Executive’s right to terminate his employment pursuant to this Section 12(c).
(d)By the Executive Other Than for Good Reason. Subject to the provisions of
Sections 12(g) and 12(h), the Executive may terminate his employment other than
for Good Reason at any time.
(e)By the Companies Other Than for Cause. Subject to the provisions of Section
12(g) and 12(h), the Companies may terminate the Executive’s employment other
than for Cause at any time.  
(f)Change in Control Definition. For purposes of this Agreement, a “Change in
Control” shall mean a Change in Control as defined in the 2011 Stock Plan.
(g)Notice of Termination. Any purported termination by the Companies or by the
Executive shall be communicated by written Notice of Termination to the other.
For purposes of this Agreement, a “Notice of Termination” shall mean a notice
which indicates the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated. For purposes of this Agreement, no such purported
termination of employment shall be effective without such Notice of Termination.
(h)Termination Date, Etc. “Termination Date” shall mean in the case of the
Executive’s death, his date of death, or in all other cases, the date specified
in the Notice of Termination subject to the following:
(i)If the Executive’s employment is terminated by the Companies due to
Disability, the date specified in the Notice of Termination shall be at least
thirty (30) days after the date the Notice of Termination is given to the
Executive, provided that in the case of Disability the Executive shall not have
returned to the full-time performance of his duties during such period of at
least thirty (30) days; and
(ii)If the Executive’s employment is terminated by the Executive (whether or not
for Good Reason), the date specified in the Notice of Termination shall not be
less than sixty (60) days from the date the Notice of Termination is given to
the Companies.
13.Compensation Upon Termination. Upon termination of the Executive’s employment
during the Term of this Agreement, the Executive shall be entitled to the
following benefits:
(a)If the Executive’s employment is terminated by the Companies for Cause or by
the Executive (other than for Good Reason), the Companies shall (subject to the
Executive’s timely execution and non-revocation of the Companies’ general waiver
and release of claims agreement, except with respect to amounts payable under
Section 13(c)(i), which shall be payable regardless of whether a general waiver
and release of claims agreement is

4

--------------------------------------------------------------------------------



signed) pay the Executive all amounts earned or accrued hereunder through the
Termination Date but not paid as of the Termination Date, including (i) Base
Salary, (ii) reimbursement for any and all monies advanced or expenses incurred
in connection with the Executive’s employment for reasonable and necessary
expenses incurred by the Executive on behalf of the Companies for the period
ending on the Termination Date, and (iii)  any earned but unpaid annual
incentive amounts under Section 4 for any year completed prior to the date of
such termination (collectively, “Accrued Compensation”).
(b)If the Executive’s employment with the Companies is terminated by reason of
his death or Disability, then, in addition to Accrued Compensation, the
Companies shall provide the Executive with benefits or payments under any
applicable disability or life insurance benefit plans, programs or arrangements
maintained by the Companies, which benefits shall be provided and amounts shall
be payable in accordance with the terms and conditions of such employee benefit
plans, programs or arrangements.
(c)If the Executive’s employment by the Companies shall be terminated (1) by the
Companies other than for Cause, Death or Disability, or (2) by the Executive for
Good Reason, then the Executive shall (subject to the Executive’s timely
execution and non-revocation of the Companies’ general waiver and release of
claims agreement, except with respect to amounts payable under Section 13(c)(i),
which shall be payable regardless of whether a general waiver and release of
claims agreement is signed) be entitled to the benefits provided below:
(i)the Company shall pay the Executive all Accrued Compensation;
(ii)the Company shall pay the Executive as severance pay and in lieu of any
further compensation for periods subsequent to the Termination Date on the 45th
day following the Termination Date as provided as follows:
(1)In the case of termination of employment within the first twelve (12) months
of this Agreement, an aggregate amount in cash equal to one and a half (1-1/2)
times the sum of (A) the Executive’s Base Salary as in effect on the Termination
Date, and (B) the target annual incentive amounts to be paid to the Executive
with respect to the Plan Year under Section 4, if applicable, in which the
Termination Date occurs;
(2)In the case of termination of employment after the first twelve (12) months
of this Agreement, an aggregate amount in cash equal to one (1) times the sum of
(A) the Executive’s Base Salary as in effect on the Termination Date, and
(B) the target annual incentive amounts to be paid to the Executive with respect
to the Plan Year under Section 4, if applicable, in which the Termination Date
occurs; or
(3)In the case of termination of employment following a Change in Control, an
aggregate amount in cash equal to two (2) times the sum of (A) the Executive’s
Base Salary as in effect on the Termination Date, and (B) the target annual
incentive amounts to be paid to the Executive with respect to the Plan Year
under Section 4, if applicable, in which the Termination Date occurs;
(iii)for a period beginning on the 30th day following the Termination Date and
ending on the earlier of (A) the 30th day following the eighteenth (18th) month
after the Termination Date and (B) the date on which the Executive violates any
restrictive covenant set forth in Section 14, Section 17, or Section 18 hereof,
the Company shall at its expense continue on behalf of the Executive and his
dependents and beneficiaries the employee benefits under Section 7 which were
being provided to the Executive at the time Notice of Termination is given (or,
if the Executive is terminated following a Change in Control, the benefits
provided to the Executive at the time of the Change in Control, if greater). The
parties intend that any

5

--------------------------------------------------------------------------------



continued medical and dental coverage paid in the first eighteen (18) months
following the Termination Date shall not constitute a “deferral of compensation”
under Treasury Regulation Section 1.409A-1(b). The Companies’ obligation
hereunder with respect to the foregoing benefits shall cease if the Executive
becomes eligible for coverage for any such benefits pursuant to a subsequent
employer’s benefit plans. This Section 13(c)(iii) shall not be interpreted so as
to limit any benefits to which the Executive or his dependents may be entitled
under any of the Companies’ employee benefit plans, programs or practices
following the Executive’s termination of employment.
Notwithstanding anything in this Agreement to the contrary, in the event any
benefit payments to which the Executive is entitled to under this Section 13
upon a termination of employment after a change in control are subject to an
excise tax under Section 4999 of the Internal Revenue Code of 1986, as amended
(the “Code”), such benefit payments shall follow the “best net” approach being
the higher of (A) the reduced payment to avoid excise taxes, or (B) the net
after‑tax benefit if benefit payments are not reduced to avoid excise taxes and
the Executive paid the excise taxes.
(d)The amounts provided for in Sections 13(a) and 13(c)(i) shall be paid as soon
as reasonably practicable after the Executive’s Termination Date (and in no
event later than 30 days after the Termination Date occurs).
(e)The Executive shall not be required to mitigate the amount of any payment,
benefit or other obligation of the Companies provided for in this Agreement by
seeking other employment or otherwise and no such payment, benefit or other
obligation of the Companies shall be offset or reduced by the amount of any
compensation or benefits provided to the Executive in any subsequent employment.
(f)The intent of the parties is that payments and benefits under this Agreement
comply with or be exempt from Section 409A of the Code, corresponding
regulations and other guidance (“Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith or exempt therefrom.
(g)If the Companies reasonably determine that any amounts payable under this
Agreement are likely to be subject to tax under Section 409A, the Company may
adopt policies, procedures or amendments to this Agreement designed to mitigate
or eliminate the amount of tax under Section 409A to which the Executive may be
subject; provided that no such amendment shall be made that reduces the
aggregate payments the Executive is entitled to receive under this Agreement.
(h)For purposes of Section 409A, the Executive’s right to receive any
installment payment pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Companies.
(i)Payments made pursuant to Section 13(c)(iii) shall be made, if at all, in
monthly installments until the date on which such payments cease under Section
13(c)(iii)(A) or (B).
(j)If the Executive is a “specified employee” as determined under Section 409A
as of the date of the Executive’s “separation from service” (within the meaning
of Section 409A) and if any payment or benefit provided for in this Agreement or
otherwise both (x) constitutes a “deferral of compensation” within the meaning
of Section 409A and (y) cannot be paid or provided in the manner otherwise
provided without subjecting the Executive to additional tax, interest or
penalties under Section 409A, then any such payment or benefit shall be delayed
until the earlier of (i) the date which is six (6) months after his “separation
from service” for any reason other than death, or (ii) the date of the
Executive’s death.

6

--------------------------------------------------------------------------------



14.Non-Disparagement. Except to the extent required by compulsory process or in
the course of filing a charge with a government agency or participating in its
investigation, the Executive agrees not to disparage the Companies, any of their
products or practices, or any of their directors, officers, agents,
representatives, stockholders or affiliates, either orally or in writing, at any
time.
15.Indemnification.
(a)General. The Company agrees that if the Executive is made a party or
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that the Executive is or was an officer of the Companies or any subsidiary
thereof or is or was serving at the request of the Companies or any subsidiary
thereof as an officer, member, employee or agent of another corporation or a
partnership, joint venture, trust or other enterprise, including, without
limitation, service with respect to employee benefit plans, whether or not the
basis of such Proceeding is alleged action in an official capacity as an
officer, member, employee or agent while serving as an officer, member, employee
or agent, the Executive shall be indemnified and held harmless by the Company to
the fullest extent authorized by Florida law, as the same exists or may
hereafter be amended, against all Expenses (as hereinafter defined) incurred or
suffered by the Executive in connection therewith, and such indemnification
shall continue as to the Executive even if the Executive has ceased to be an
officer or agent, or is no longer employed by the Companies and shall inure to
the benefit of his heirs, executors and administrators; provided, however, that
the Executive shall not be so indemnified for any Proceeding which shall have
been adjudicated to have arisen out of or been based upon his willful
misconduct, bad faith, gross negligence or reckless disregard of duty or his
failure to act in good faith in the reasonable belief that his action was in the
best interests of the Companies. For the avoidance of doubt, the Executive and
the Companies hereby acknowledge and agree that, notwithstanding any other
provision hereof, this Section 15 shall not apply with respect to any dispute,
claim or controversy arising under or relating to this Agreement.
(b)Expenses. As used in this Agreement, the term “Expenses” shall include,
without limitation, damages, losses, judgments, liabilities, fines, penalties,
excise taxes, settlements, and costs, attorneys’ fees, accountants’
investigations, and any expenses of establishing a right to indemnification
under this Agreement.
(c)Enforcement. If a claim or request for indemnification under this Section 15
is not paid by the Company or on its behalf, within thirty (30) days after a
written claim or request has been received by the Company, the Executive may at
any time thereafter bring suit against the Company to recover the unpaid amount
of the claim or request and if successful in whole or in part, the Executive
shall be entitled to be paid also the expenses of prosecuting such suit. All
obligations for indemnification hereunder shall be subject to, and paid in
accordance with, applicable Florida law.
(d)Partial Indemnification. If the Executive is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify the Executive for the portion of such Expenses to which
the Executive is entitled.
(e)Notice of Claim. The Executive shall give to the Company notice of any claim
made against him for which indemnification will or could be sought under this
Agreement, but the failure of the Executive to give such notice shall not
relieve the Company of any liability the Company may have to the Executive
except to the extent that the Company is prejudiced thereby. In addition, the
Executive shall give the Company such information and cooperation as it may
reasonably require and as shall be within the Executive’s power and at such time
and places as are convenient for the Executive.
(f)Defense of Claim. With respect to any Proceeding as to which the Executive
notifies the Company of the commencement thereof:

7

--------------------------------------------------------------------------------



(i)The Company will be entitled to participate therein at its own expense;
(ii)Except as otherwise provided below, to the extent that it may wish, the
Company will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to the Executive. The Executive also shall have the right to employ
his own counsel in such action, suit or proceeding if he reasonably concludes
that failure to do so would involve a conflict of interest between the Company
and the Executive, and under such circumstances the fees and expenses of such
counsel shall be at the expense of the Company to the extent the Company
determines such fees and expenses are reasonable; and
(iii)The Company shall not be liable to indemnify the Executive under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent.
(g)Non-exclusivity. The right to indemnification and the payment of Expenses
incurred in defending a Proceeding in advance of its final disposition conferred
in this Agreement shall not be exclusive of any other right which the Executive
may have or hereafter may acquire under any statute, provision of the
declaration of trust or certificate of incorporation or by-laws of the Companies
or any subsidiary, agreement, vote of shareholders or disinterested directors or
otherwise.
16.Successors and Assigns.
(a)This Agreement (including specifically and without limitation Sections 17 and
18) shall be binding upon and shall inure to the benefit of the Companies, their
successors and assigns and the Companies shall require any successor or assign
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that the Companies would be required to perform it if no such
succession or assignment had taken place. In connection with any Change in
Control, the Companies shall further require any successor or assign to
expressly agree to pay all legal fees and related expenses incurred by the
Executive following such Change is Control as they become due as result of (i)
the Executive’s termination of employment other than for Cause (including all
such fees and expenses, if any, incurred in contesting or disputing any such
termination of employment) or (ii) the Executive’s seeking to obtain or enforce
any right or benefit provided by this Agreement; provided, however, that the
Executive must prevail on at least one substantial claim. The term “the
Companies” as used herein shall include such successors and assigns. The term
“successors and assigns” as used herein shall mean a corporation or other entity
acquiring all or substantially all the assets and businesses of the Companies
(including this Agreement) whether by operation of law or otherwise.
(b)Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal personal representative.
17.Covenant Not to Compete.
(a)The Executive acknowledges and agrees that: in the course of the Executive’s
employment with the Companies, the Executive will be provided with access to
sensitive and proprietary information about the clients, prospective clients,
knowledge capital and business practices of the Companies, and has been and will
be provided with the opportunity to develop relationships with clients,
prospective clients, employees and other agents of the Companies, and the
Executive further acknowledges that such proprietary information and
relationships are extremely valuable assets in which the Companies have invested
and will continue to invest substantial time, effort and expense. In recognition
of the foregoing the Executive agrees that during the period beginning on the
Effective Date and ending on the first anniversary following the termination of
the Executive’s employment with the Companies for any reason (the “Non‑Compete
Term”) the Executive shall not:
(i)Either directly or indirectly, for himself or on behalf of or in conjunction
with any other person, persons, company, firm, partnership, corporation,
business, group or other entity (each, a “Person”),

8

--------------------------------------------------------------------------------



engage in any Competing Business, whether as an employee, consultant, partner,
principal, agent, representative, stockholder or other individual, corporate, or
representative capacity, or render any services or provide any advice or
substantial assistance to any such Person that engages in a Competing Business.
“Competing Businesses” shall include any multi-night passenger cruise operator
which competes with the Companies or any of their subsidiaries or divisions, or
in any other business in which the Companies are engaging, or in which the
Companies have taken concrete and significant steps towards engaging, at the
time of the Executive’s termination of employment, in each case in the
geographic areas in which the Companies operate or have taken significant steps
towards operating; provided, however, that notwithstanding the foregoing, the
Executive may make passive investments in up to 5% of the outstanding publicly
traded common stock of an entity which operates a Competing Business
(ii)Either directly or indirectly, for himself or on behalf of or in conjunction
with any other Person, solicit, hire or divert any Person who is, or who is, at
the time of termination of the Executive’s employment, or has been within six
(6) months prior to the time of Termination of the Executive’s employment, an
employee of the Companies or any of their subsidiaries for the purpose or with
the intent of enticing such employee away from the employ of the Companies or
any of their subsidiaries.
(iii)Either directly or indirectly, for himself or on behalf of or in
conjunction with any other Person, solicit, hire or divert any Person who is, or
who is, at the time of termination of the Executive’s employment, or has been
within six (6) months prior to the time of termination of the Executive’s
employment, a customer or supplier of the Companies or any of their subsidiaries
for the purpose or with the intent of (A) inducing or attempting to induce such
Person to cease doing business with the Companies or (B) in any way interfering
with the relationship between such Person and the Companies.
(b)Because of the difficulty of measuring economic losses to the Companies as a
result of a breach of the covenants in Sections 17 and 18, and because of the
immediate and irreparable damage that could be caused to the Companies for which
they would have no other adequate remedy, the Executive agrees: (i) that the
foregoing covenants, in addition to and not in limitation of any other rights,
remedies or damages available to the Companies at law, in equity or under this
Agreement, may be enforced by the Companies in the event of the breach or
threatened breach by the Executive, by injunctions and/or restraining orders;
and (ii) that in the event any material breach by the Executive of any of the
covenants in Sections 17 and 18 occurs while the Executive is receiving payments
under Section 13(c)(ii), the Companies may cease making payments thereunder and
the Executive must repay all amounts previously received from the Companies
thereunder. If the Companies are involved in court or other legal proceedings to
enforce the covenants contained in Sections 17 and 18, then in the event the
Companies prevail in such proceedings, the Executive shall be liable for the
payment of reasonable attorneys’ fees, costs and ancillary expenses incurred by
the Companies in enforcing their rights hereunder.
(c)The covenants in Sections 17 and 18, respectively, are severable and
separate, and the unenforceability of any specific covenant shall not affect the
provisions of any other covenant. Moreover, in the event any court of competent
jurisdiction shall determine that the scope, time or territorial restrictions
set forth herein are unreasonable, then it is the intention of the parties that
such restrictions be enforced to the fullest extent that such court or
arbitrator deems reasonable, and this Agreement shall thereby be reformed to
reflect the same.
(d)All of the covenants in Sections 17 and 18, respectively, shall be construed
as an agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action of the Executive against the Companies
whether predicated on this Agreement or otherwise shall not constitute a defense
to the enforcement by the Companies of such covenants. It is specifically agreed
that the period following the termination of the Executive’s employment with the
Companies during which the agreements and covenants of the Executive made in
Sections 17 and 18, respectively, shall be effective, shall be computed by
excluding from such

9

--------------------------------------------------------------------------------



computation any time during which the Executive is in violation of any provision
of Sections 17 and 18, respectively.
(e)Notwithstanding any of the foregoing, if any applicable law, judicial ruling
or order shall reduce the time period during which the Executive shall be
prohibited from engaging in any competitive activity described in Section 17 or
18 hereof, the period of time for which the Executive shall be prohibited
pursuant to Section 17 or 18 hereof shall be the maximum time permitted by law.
18.Confidential Information.
(a)The Executive expressly agrees and understands that the Companies own and/or
control information and material which is not generally available to third
parties and which the Companies consider confidential, including, without
limitation, methods, products, processes, customer lists, trade secrets and
other information applicable to their businesses and that they may from time to
time acquire, improve or produce additional methods, products, processes,
customers lists, trade secrets and other information (collectively, the
“Confidential Information”). The Executive hereby acknowledges that each element
of the Confidential Information constitutes a unique and valuable asset of the
Companies, and that certain items of the Confidential Information have been
acquired from third parties upon the express condition that such items would not
be disclosed to the Companies and their officers and agents other than in the
ordinary course of business. The Executive hereby acknowledges that disclosure
of the Companies’ Confidential Information to and/or use by anyone other than in
the Companies’ ordinary course of business would result in irreparable and
continuing damage to the Companies. Accordingly, the Executive agrees to hold
the Confidential Information in the strictest secrecy, and covenants that,
during the term of his employment with the Companies or at any time thereafter,
he will not, without the prior written consent of the Boards of Directors,
directly or indirectly, allow any element of the Confidential Information to be
disclosed, published or used, nor permit the Confidential Information to be
discussed, published or used, either by himself or by any third parties, except
in effecting the Executive’s duties for the Companies in the ordinary course of
business. The Executive agrees to keep all such records in connection with the
Executive’s employment as the Companies may direct, and all such records shall
be the sole and absolute property of the Companies. The Executive further agrees
that, within five (5) days of the Companies’ request, he shall surrender to the
Companies any and all documents, memoranda, books, papers, letters, price lists,
notebooks, reports, logbooks, code books, salesmen records, customer lists,
activity reports, video or audio recordings, computer programs and any and all
other data and information and any and all copies thereof relating to the
Companies’ business or any Confidential Information.
(b)The restrictive covenants contained in Sections 17 and 18 shall survive the
termination or expiration of this Agreement and any termination of the
Executive’s employment.
19.Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other, provided that all notices to the Companies shall be directed to
the attention of the Executive Chairman and the General Counsel. All notices and
communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon receipt.
20.Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Companies or any of their
subsidiaries and for which the Executive may qualify, nor shall anything herein
limit or reduce such rights as the Executive may have under any other agreements
with the Companies or any of their subsidiaries. Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any

10

--------------------------------------------------------------------------------



plan or program of the Companies or any of their subsidiaries shall be payable
in accordance with such plan or program, except as explicitly modified by this
Agreement.
21.Settlement of Claims. The Companies’ obligation to make the payments provided
for in this Agreement and otherwise to perform their obligations hereunder shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Companies
may have against the Executive or others.
22.Survival. The agreements and obligations of the Companies and the Executive
made in Sections 13, 14, 15, 16, 17, 18, 19, 20, 21, and 22 of this Agreement
shall survive the expiration or termination of this Agreement; provided, that,
for the avoidance of doubt, the Parties acknowledge and agree that any
obligations of the Companies pursuant to Section 13 shall only so survive to the
extent that a termination of the Executive’s employment giving rise to an
obligation of the Companies under Section 13 occurs prior to the expiration or
termination of this Agreement.
23.Tax Withholding. The Company may withhold from any benefits payable under
this Agreement all federal, state, city or other taxes as shall be required
pursuant to any law or governmental regulation or ruling.
24.Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and the Companies. No waiver by either party hereto
at any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.
25.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Florida, without giving effect to
the conflict of law principles thereof.
26.Arbitration. The Executive hereby consents to binding arbitration in Florida
by reference to the Employment Arbitration Rules of the American Arbitration
Association, but without necessarily utilizing the services of the AAA, to
resolve any dispute, initiated by the Executive, relating to or arising under
this Agreement. The parties shall select a single arbitrator as follows: the
party seeking resolution of some dispute shall notify the other(s) of the
claim(s) to be arbitrated. The respondent shall promptly provide to the
complainant a list of potential arbitrators consisting of names of five (5)
persons who have substantial experience serving as arbitrator in
employment-related disputes involving executive-level persons, or other
sophisticated commercial disputes, and who maintain good reputations as
experienced and fair arbitrators. The complainant party initiating the
arbitration shall then select the arbitrator from this list of five (5). In
connection with any such legal dispute, the Companies agree to reimburse the
Executive for legal fees and expenses if the Executive prevails on at least one
material issue. Judgment upon the award rendered by the Arbitrator may be
entered in any court having jurisdiction thereof.
27.Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
28.Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto and supersedes all prior agreements, if any, understandings and
arrangements, oral or written, between the parties hereto with respect to the
subject matter hereof.


[SIGNATURE PAGE FOLLOWS]



11

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Companies have caused this Agreement to be executed by
their duly authorized officer and the Executive has executed this Agreement
effective as of the Effective Date.
 
EXECUTIVE
 
 
 
 
 
/s/ Arnold Donald    
 
 
Arnold Donald
 
 
 
 
 
/s/ Arnaldo Perez
 
 
Arnaldo Perez, SVP
 
 
On behalf of Carnival Corporation
 
 
 
 
 
/s/ Arnaldo Perez
 
 
Arnaldo Perez, SVP
 
 
On behalf of Carnival plc
 










































































12

--------------------------------------------------------------------------------









APPENDIX B
CARNIVAL CORPORATION
2011 STOCK PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT FOR SPECIAL CEO AWARD
THIS PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated
as of October 14, 2013, is made by and between Carnival Corporation, a
corporation organized under the laws of Republic of Panama (the “Company”), and
ARNOLD DONALD (the “Participant”) pursuant to the Carnival Corporation 2011
Stock Plan (the “Plan”) and that certain Employment Agreement effective as of
October 14, 2013 by and between the Company, Carnival plc, and Participant (the
“Employment Agreement”).
WHEREAS, the Company has adopted the Plan, pursuant to which restricted stock
units may be granted in respect of shares of the Company’s common stock, par
value $0.01 per share (“Stock”); and
WHEREAS, the Company desires to grant to Participant restricted stock units
pursuant to the terms of this Agreement, the Employment Agreement and the Plan;
and
WHEREAS, the Compensation Committee of the Company (the “Committee”) has
determined that it is in the best interests of the Company and its stockholders
to grant the restricted stock units provided for herein to the Participant
subject to the terms set forth herein.
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.
Grant of Restricted Stock Units.

(a)Grant. The Company hereby grants to the Participant as of October 14, 2013
(the “Date of Grant”) a target number of restricted stock units (the “RSUs”) of
93,457 (the “Target Amount”), on the terms and conditions set forth in this
Agreement, the Employment Agreement and as otherwise provided in the Plan. Each
RSU represents the right to receive payment in respect of one share of Stock as
of the applicable Settlement Date (as defined below), to the extent the
Participant earns and is vested in such RSUs as of such Settlement Date, subject
to the terms of this Agreement, the Employment Agreement and the Plan. The RSUs
are subject to the restrictions described herein, including forfeiture under the
circumstances described in Section 3 hereof (the “Restrictions”). The
Restrictions shall lapse and the RSUs shall vest and become nonforfeitable in
accordance with Section 2 and Section 3 hereof.
(b)Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Employment Agreement and the Plan and any interpretations, amendments, rules
and regulations promulgated by the Committee from time to time pursuant to the
Plan. Any capitalized terms not otherwise defined in this Agreement shall have
the definitions set forth in the Plan. The terms of the Employment Agreement
shall control in the event of a conflict with the provisions of this Agreement.
The Committee shall have final authority to interpret and construe the Plan and
this Agreement and to make any and all determinations under them, and its
decision shall be binding and conclusive upon the Participant and his legal
representative in respect of any questions arising under the Plan or this
Agreement. In the event there is any inconsistency between the provisions of the
Plan and this Agreement, the provisions of the Plan shall govern.
(c)Acceptance of Agreement. Unless the Participant notifies the Company’s Global
Human Resources Department in writing to soptions@carnival.com within 10 days
after delivery of this Agreement that the Participant does not

13

--------------------------------------------------------------------------------



wish to accept this Agreement, the Participant will be deemed to have accepted
this Agreement and will be bound by the terms of this Agreement and the Plan.
2.Terms and Conditions.
(a)Performance. Subject to the Participant’s continued employment or service
with the Company, a specified percentage of the RSUs shall vest if both (A)
except as provided in a Section 3(b) with respect to a termination due to death,
disability or without Cause, the Participant remains in continuous employment or
continuous service with the Company through the First Settlement Date or Second
Settlement Date, as applicable, each as defined in Sub-section (b) below, and
(B) the Company achieves, at a minimum, the threshold level of performance set
forth on Exhibit A (the “Performance Threshold”). Unless provided otherwise by
the Committee, the Participant shall be deemed to not be in continuous
employment or continuous service if the Participant’s status changes from
employee to non‑employee, or vice-versa. The actual number of RSUs that may vest
may range from zero to five (5) times the Target Amount based on the extent to
which the Performance Threshold is achieved, in accordance with the methodology
set out on Exhibit A. Except as provided in Section 3(b) and Section  (1)(ii) of
Exhibit A, if the Company does not achieve the minimum Performance Threshold as
set out on Exhibit A, then no RSUs shall vest and this grant of RSUs shall be
cancelled in its entirety. In addition, no vesting shall occur unless and until
the Committee certifies that the Performance Threshold has been met (the
“Certification”).
(b)Settlement. The obligation to make payments and distributions with respect to
RSUs shall be satisfied through the issuance of one share of Stock for each
vested RSU, less applicable withholding taxes (the “settlement”), and the
settlement of the RSUs may be subject to such conditions, restrictions and
contingencies as the Committee shall determine. 50% of the Earned RSUs (as
defined in Exhibit A) shall be settled as soon as practicable after the end of
the Performance Cycle (as defined in Exhibit A) and Certification (as
applicable, the “First Settlement Date”), but in no event later than March 15 of
the year following the calendar year in which Certification occurs, except as
otherwise specified in Section 4(a). The remaining 50% of the Earned RSUs shall
be settled as soon as practicable following the date that is 12 months after the
end of the Performance Cycle, (the “Second Settlement Date”, and, together with
the First Settlement Date, each a “Settlement Date”), subject to the
Participant’s continued employment or service with the Company through the
Second Settlement Date and the provisions of Section 3 (b). Notwithstanding the
foregoing, the payment dates set forth in this Section 2(b) have been specified
for the purpose of complying with the provisions of Section 409A of the Code
(“Section 409A”). To the extent payments are made during the periods permitted
under Section 409A (including any applicable periods before or after the
specified payment dates set forth in this Section 2(b)), the Company shall be
deemed to have satisfied its obligations under the Plan and shall be deemed not
to be in breach of its payments obligations hereunder.
(c)Dividends and Voting Rights. Each RSU subject to this grant shall not be
credited with dividend equivalents or dividends.
3.Termination of Employment or Service with the Company.
(a)Termination by the Company for Cause. If the Participant’s employment or
service with the Company terminates for Cause, then all outstanding RSUs shall
immediately terminate on the date of termination of employment or service.
(b)Death or Disability or Termination by the Company Without Cause or for Good
Reason. Except to the extent otherwise provided for under the terms of the
Employment Agreement, if the Participant’s employment or service with the
Company terminates due to the Participant’s death or is terminated by the
Company due to the Participant’s Disability or if the Participant’s employment
is terminated without Cause or for Good Reason, then the Participant shall be
deemed to have vested on the date of termination in a number of RSUs equal to
the product of (i) the Target Amount of RSUs multiplied by (ii) a fraction, the
numerator of which is the number of days elapsed during the period commencing on
the Date of Grant through and including the date of termination, and the
denominator of which is 1,095, rounded down to the nearest whole RSU, and the
remaining unvested portion of the RSUs shall terminate on the date of
termination of employment or service. The vested RSUs shall be settled in
accordance with Section 2(b).
(c)Other Termination. Except to the extent otherwise provided for under the
terms of the Employment Agreement, if the Participant’s employment or service
with the Company terminates for any reason other than as otherwise described in
the foregoing provisions of this Section 3 (whether due to voluntary
termination, Retirement, or otherwise) then all outstanding RSUs shall
immediately terminate on the date of termination of employment or service.

14

--------------------------------------------------------------------------------



Except as otherwise provided in Section 3(b), in no event shall any RSUs be
settled unless and until (i) at least the threshold Performance is achieved,
(ii) the Certification occurs, and (iii) the Participant has remained in the
continuous employment of the Company through the applicable Settlement Date.
(d)Definitions. For purposes of this Agreement, “Good Reason” shall mean Good
Reason as defined in the Employment Agreement.
4.Miscellaneous.
(a)Compliance with Legal Requirements. The granting and settlement of the RSUs,
and any other obligations of the Company under this Agreement, shall be subject
to all applicable federal, state, local and foreign laws, rules and regulations
and to such approvals by any regulatory or governmental agency as may be
required. If the settlement of the RSUs would be prohibited by law or the
Company’s dealing rules, the settlement shall be delayed until the earliest date
on which the settlement would not be so prohibited.
(b)Transferability. Unless otherwise provided by the Committee in writing, the
RSUs shall not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant other than by will or the laws of
descent and distribution and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company; provided, that, the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.
(c)Tax Withholding. All distributions under the Plan are subject to withholding
of all applicable federal, state, local and foreign taxes, and the Committee may
condition the settlement of the RSUs on satisfaction of the applicable
withholding obligations. The Company, Carnival plc or any Affiliate of the
Company or Carnival plc has the right, but not the obligation, to withhold or
retain any Shares or other property deliverable to the Participant in connection
with the grant of RSUs or from any compensation or other amounts owing to the
Participant the amount (in cash, Shares or other property) of any required tax
withholding in respect of the Shares and to take such other action as may be
necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes.
(d)Clawback/Forfeiture.
(i)Notwithstanding anything to the contrary contained herein, in the event of a
material restatement of the Company’s issued financial statements, the Committee
shall review the facts and circumstances underlying the restatement (including,
without limitation any potential wrongdoing by the Participant and whether the
restatement was the result of negligence or intentional or gross misconduct) and
may in its sole discretion direct the Company to recover all or a portion of any
income or gain realized on the settlement of the RSUs or the subsequent sale of
shares of Stock acquired upon settlement of the RSUs with respect to any fiscal
year in which the Company’s financial results are negatively impacted by such
restatement. If the Committee directs the Company to recover any such amount
from the Participant, then the Participant agrees to and shall be required to
repay any such amount to the Company within 30 days after the Company demands
repayment. In addition, if the Company is required by law to include an
additional “clawback” or “forfeiture” provision to outstanding awards, under the
Dodd-Frank Wall Street Reform and Consumer Protection Act or otherwise, then
such clawback or forfeiture provision shall also apply to this Agreement as if
it had been included on the Date of Grant and the Company shall promptly notify
the Participant of such additional provision. In addition, if a Participant has
engaged or is engaged in Detrimental Activity after the Participant’s employment
or service with the Company or its subsidiaries has ceased, then the
Participant, within 30 days after written demand by the Company, shall return
any income or gain realized on the settlement of the RSUs or the subsequent sale
of shares of Stock acquired upon settlement of the RSUs.
(ii)For purposes of this Agreement, “Detrimental Activity” means any of the
following: (i) unauthorized disclosure of any confidential or proprietary
information of the Combined Group, (ii) any activity that would be grounds to
terminate the Participant’s employment or service with the Combined Group for
Cause, (iii) whether in writing or orally, maligning, denigrating or disparaging
the Combined Group or their respective predecessors and successors, or any of
the current or former directors, officers, employees, shareholders, partners,
members, agents or representatives of any of the foregoing, with respect to any
of their respective past or present activities, or otherwise publishing (whether
in writing or orally) statements that tend to portray any of the aforementioned
persons or entities in an unfavorable light, or (iv) the breach of any
noncompetition, nonsolicitation or other agreement containing restrictive
covenants, with the Combined Group. For

15

--------------------------------------------------------------------------------



purposes of the preceding sentence the phrase “the Combined Group” shall mean
“any member of the Combined Group or any Affiliate”.
(e)No Rights as Stockholder. The Participant shall not be deemed for any purpose
to be the owner of any shares of Stock subject to the RSUs. The Company shall
not be required to set aside any fund for the payment of the RSUs.
(f)Waiver. Any right of the Company contained in this Agreement may be waived in
writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.
(g)Notices. Any written notices provided for in this Agreement or the Plan shall
be in writing and shall be deemed sufficiently given if either hand delivered or
if sent by fax or overnight courier, or by postage paid first class mail.
Notices sent by mail shall be deemed received three business days after mailing
but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.
(h)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(i)No Rights to Continued Employment. Nothing in the Plan or in this Agreement
shall be construed as giving the Participant any right to be retained, in any
position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the right of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.
The rights and obligations of the Participant under the terms and conditions of
the Participant’s office or employment shall not be affected by this Agreement.
The Participant waives all and any rights to compensation and damages in
consequence of the termination of the Participant’s office or employment with
any member of the Combined Group or any of its Affiliates for any reason
whatsoever (whether lawfully or unlawfully) insofar as those rights arise, or
may arise, from the Participant’s ceasing to have rights under or the
Participant’s entitlement to the RSUs under this Agreement as a result of such
termination or from the loss or diminution in value of such rights or
entitlements. In the event of conflict between the terms of this Section 4(i)
and the Participant’s terms of employment, this Section will take precedence.
(j)Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the Participant’s estate shall be deemed
to be the Participant’s beneficiary.
(k)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.
(l)Entire Agreement. This Agreement, the Employment Agreement and the Plan
contain the entire agreement and understanding of the parties hereto with
respect to the subject matter contained herein and supersede all prior
communications, representations and negotiations in respect thereto. No change,
modification or waiver of any provision of this Agreement shall be valid unless
the same shall be in writing and signed by the parties hereto, except for any
changes permitted without consent of the Participant in accordance with the
Plan.
(m)Governing Law; JURY TRIAL WAIVER.  This Agreement shall be construed and
interpreted in accordance with the laws of the State of Florida without regard
to principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Florida. THE PARTIES EXPRESSLY AND
KNOWINGLY WAIVE ANY RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER
OR IN CONNECTION WITH THIS AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.
(n)Data Protection. By accepting the grant of the RSUs the Participant agrees
and consents:

16

--------------------------------------------------------------------------------



(i)to the collection, use, processing and transfer by the Company of certain
personal information about the Participant, including the Participant’s name,
home address and telephone number, date of birth, other employee information,
details of the RSUs granted to the Participant, and of Stock issued or
transferred to the Participant pursuant to this Agreement (“Data”); and
(ii)to the Company transferring Data to any subsidiary or Affiliate of the
Company for the purposes of implementing, administering and managing this
Agreement; and
(iii)to the use of such Data by any person for such purposes; and
(iv)to the transfer to and retention of such Data by third parties in connection
with such purposes.
(o)Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.
5.Change in Control. Except in the event of termination for Good Reason, in the
event of a Change in Control, the valuation of the award shall be calculated as
of the date of the Change in Control. Notwithstanding the above, the
Participant’s right to such award, calculated as of the Change in Control date,
shall be subject to the terms of this Agreement and, for the avoidance of doubt,
Section 1(ii) of Exhibit A shall apply even in the event of a Change in Control.
The beginning share price for the determination of the CAGR of the Company’s TSR
for the Performance Cycle shall be the close price on the Date of Grant and the
ending share price shall be the 90 day average stock price (plus dividends paid
and reinvested in Stock over the term) as of the date of closing of the Change
in Control transaction.
IN WITNESS WHEREOF, the Company has executed this Agreement as of the day first
written above.
 
By:
/s/ Jerry Montgomery
 
 
 
Jerry Montgomery
 
 
 
Senior Vice President,
 
 
 
Global Human Resources
 




















































17

--------------------------------------------------------------------------------











EXHIBIT A


TSR Performance Matrix


The multiple of the Target Amount of RSUs that shall be earned will be based
upon the compound annual growth rate (“CAGR”) of the Company’s total shareholder
return (“TSR”) over the performance cycle beginning on the Date of Grant (as
defined in Section 1(a)) and ending on the third anniversary of the Date of
Grant (the “Performance Cycle”), in accordance with this Exhibit A.


(1)    The number of RSUs that shall be earned with respect to the Performance
Cycle (the “Earned RSUs”) shall be equal to the Target Amount multiplied by the
Payout Multiple (as defined below); provided, however, that:


(i)    if the Target Amount multiplied by the Payout Multiple multiplied by the
Fair Market Value of the Company’s Stock on the First Settlement Date exceeds
$24,000,000, then the number of Earned RSUs shall be equal to $24,000,000
divided by the Fair Market Value of the Company’s Stock on the First Settlement
Date rounded down to the nearest whole share; and


(ii)    notwithstanding 2(i) below, if the Target Amount multiplied by the
Payout Multiple multiplied by the Fair Market Value of the Company’s Stock on
the First Settlement Date is equal to $0 and the Company’s TSR over the
Performance Cycle is greater than or equal to 2% and less than 5%, then the
number of Earned RSUs shall be equal to $500,000 divided by the Fair Market
Value of the Company’s Stock on the First Settlement Date rounded down to the
nearest whole share.


(2)    “Payout Multiple” shall be a value equal to:


(i)    0.0 if the CAGR of the Company’s TSR for the Performance Cycle is less
than 2%;


(ii)    0.2 if the CAGR of the Company’s TSR for the Performance Cycle is 5%;
and


(iii)    0.2 plus an additional 0.2 for each 0.5% increase in the CAGR of the
Company’s TSR above 5% for the Performance Cycle; provided, however that in no
event shall the Payout Multiple be greater than 5.0.


(3)    The beginning share price for the determination of the CAGR of the
Company’s TSR for the Performance Cycle shall be the close price on the Date of
Grant and the ending share price shall be the 90 day average stock price (plus
dividends paid and reinvested in Stock over the term) as of the last day of the
Performance Cycle.













18